IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE

STATE OF WASHINGTON,
                                                 No. 70293-9-1
                     Respondent,

              v.



RAFAEL CONTRERAS GONZALES,                       UNPUBLISHED OPINION


                     Appellant.                  FILED:     MAR 1 0 2014

       Per Curiam — Rafael Contreras Gonzales appeals the sentence imposed

following his convictions for attempting to elude a police vehicle and driving under the

influence of alcohol. He contends, and the State concedes, that the sentence condition

requiring him to obtain a "substance abuse evaluation" does not accurately reflect the

sentencing court's intent and should be amended to require evaluation and treatment

only for alcohol abuse. Gonzales also notes, and the State also concedes, that the

portion of the judgment and sentence pertaining to the DUI conviction erroneously

refers to 60 months of "community custody" and community custody statutes instead of

"probation" under RCW 9.95.210. We accept the State's concessions and remand for

amendment of the judgment and sentence.

       Remanded for proceedings consistent with this opinion.

                                                 FOR THE COURT: